Citation Nr: 1538465	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia (also claimed as a disability manifested by fatigue, dizziness and vertigo).

2.  Entitlement to service connection for an acquired psychiatric disability, to include situational depression and anxiety.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to service connection for otitis media.

6.  Entitlement to service connection for headaches, to include tension and migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to August 1986, and service with the United States Army Reserves (USAR) from March 16, 1977 to June 22, 1999.  

These matters come to the Board of Veterans Appeals (Board) from a February 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri RO.  By that rating action, the RO found that new and material evidence had been received to reopen the previously denied claims service for connection for a cervical spine disorder; plantar fasciitis of the right foot (originally claimed as right heel pain); an acquired psychiatric disorder; a cardiovascular disorder; headaches; GERD; hypothyroidism; fibromyalgia; alopecia areata; otitis media; right shoulder disorder; right elbow disorder; and, right wrist disorder; and denied the de novo claims on the merits.  The Appellant appealed this rating action to the Board. 

The issues on appeal were certified to the Board as petitions to reopen.  However, the Board has reviewed the previously denied claims on a de novo basis due to the receipt of additional service treatment records.  38 C.F.R. § 3.156 (c) (2015).  After a final June 2004 rating decision, wherein the RO declined to reopen the previously denied claims for service connection for the disabilities at issue, it received and associated with the claims files service treatment records that were not considered in the final June 2004 rating decision.  The Board has re-characterized the issues to reflect the correct procedural history.  See 38 C.F.R. § 19.3 (2015) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).   Thus, the Board will address all of the claims for service connection on appeal on a de novo basis.  

This case was originally before the Board in June 2010.  At that time, the Board remanded the claims on appeal to have the RO obtain records from the Social Security Administration.  

In a December 2012 Decision, the Board denied the issues of entitlement to service connection for a cervical spine disability and plantar fasciitis.  The Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder; hypothyroidism; alopecia areata; GERD; fibromyalgia (also claimed as a disability manifested by dizziness, fatigue and vertigo); right wrist disorder; right elbow disorder; right shoulder disorder; cardiovascular disorders, otitis media; and, tension and/or migraine headaches for additional development, including referral for VA examinations.  

In June 2013, the RO granted entitlement to service connection for coronary artery disease, hypothyroidism, right wrist strain, GERD with hiatal hernia, and alopecia areata.  The Veteran has not appealed the initial disability evaluations or effective dates assigned, and the Board therefore no longer has jurisdictions over these issues.  

The action specified in the December 2012 Remand completed, the remaining issues have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's fibromyalgia did not have onset in service and was not caused by or related to the Veteran's active military service, to include as secondary to her service connected disabilities.

2.  The Veteran was diagnosed with depression secondary to her service connected coronary artery disease.  

3.  The Veteran's current right shoulder osteoarthritis did not have onset in service and was not caused by or related to the Veteran's active military service, to include as secondary to her service connected disabilities.

4.  The Veteran does not have a current right elbow disability.

5.  The Veteran does not have a chronic ear condition, to include chronic otitis media.

6.  The Veteran's headaches pre-existed her active military service and were not permanently aggravated by her active military service or her service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for entitlement to service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for entitlement to service connection for otitis media have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis and psychosis are recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) and (d) (2015). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24),106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for fibromyalgia, an acquired psychiatric disability, right shoulder and elbow disabilities, otitis media, and headaches.

Service treatment records from the Veteran's period of service in the United States Army Reserve from March 16, 1977 to June 22, 1999 and active duty from September 1983 to August 1986 are of record.  These records also include records from private health care clinicians from whom the Veteran had sought treatment during these periods, in part, for the claimed disabilities.  These records pertinently reflect that when the Veteran was examined for enlistment for the United States Army Reserves, all of her systems were evaluated as "normal."  On a June 1983 Report of Medical History, prior to her entrance onto active duty, the Veteran indicated that she had had frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, and pain or pressure in her chest.  She denied having any depression or excessive worry, loss of memory, trouble sleeping, or nervous trouble.  The examining physician noted that she had the following disabilities: (i) frequent and severe headaches due to allergy; (ii) dizziness due to sinusitis; (iii) ear, nose or throat trouble due to allergy; and (iv) pain in the chest that was associated with occasional muscle spasms.  

A report, prepared by St. Louis Orthopedic Institute, dated in December 22, 1986, reflects that the Veteran had sought treatment for a painful right shoulder that had become very acute during the previous week.  X-rays of the right shoulder were negative.  The Veteran received a cortisone injection.  On January 5, 1987, she received another cortisone shot for her right shoulder.  

A September 1987 examination report reflects that all of the Veteran's systems were evaluated as "normal."  On a Report of Medical History, the Veteran indicated that she had had painful or swollen joints, frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, pain or pressure in her chest, and arthritis, rheumatism, or bursitis.  She denied having any depression or excessive worry, loss of memory, trouble sleeping, or nervous trouble.  On the reverse side of the report, the Veteran indicated, in part, that she had injured her neck and back in a 1972 motor vehicular accident and had received treatment for bursitis of the right shoulder in December 1986.  The examining physician indicated that she had the following disabilities: (i) bursitis of the right shoulder in December 1986 that had improved but still caused the Appellant occasional pain with heavy lifting; (ii) migraine headaches approximately every 6 months; (iii) dizziness with sinus congestion and/or sinusitis; and (iv) chest wall pain.

On November 1992 Report of Medical History, the Veteran indicated that she had had swollen or painful joints, frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, pain or pressure in her chest, and arthritis, rheumatism, or bursitis.  She denied having frequent trouble sleeping, depression or excessive worry, loss of memory and nervous trouble.  The examining physician noted that the Veteran had bursitis of the right shoulder and a painful right [illegible word] area.  

On a January 1999 Report of Medical Examination, all of the Veteran's systems were evaluated as "normal."  The examining physician noted in the Summary of Defects and Diagnoses section, that she was not fit for retention secondary to multiple medical complaints, to include several cardiovascular disorders (i.e., atherosclerotic heart disease status-post coronary artery bypass graft, hypertension, and chronic syncopal episodes and two percutaneous transluminal coronary angioplasties).  On a January 1999 Report of Medical History, the Veteran indicated that she had had problems that were similar to those indicated on her November 1992 Report of Medical History.  However, she also reported that she had had frequent trouble sleeping, depression or excessive worry, loss of memory and nervous trouble, easy fatigability, and a hiatal hernia, 

Post-service VA and private medical evidence reflect that the Veteran was diagnosed with the following disabilities during the time period that she served in the United States Army Reserves (i.e., March 16, 1977 to June 22, 1999):  An impression of right otitis media on February 2, 1991; coronary artery disease and dizziness on November 2, 1998; diagnosis of depression on January 15, 1999; diagnoses of anxiety, CAD, hypothyroidism, and a history of GERD on March 15, 1999; assessments, in part, of fatigue and near syncope on April 7, 1999.  More recent private treatment reports reflect that she has been diagnosed with GERD, coronary artery disease, and hypothyroidism in September 2000; fatigue in March 2001; depression in April 2001; depression secondary to general medical conditions in February 2001; right shoulder bursitis in July 2010; and right arm pain in November 2010.  

Fibromyalgia

The Veteran is seeking entitlement to service connection for fibromyalgia, previously claimed as a disability characterized by fatigue and dizziness.

Private medical records reflect a diagnosis of fibromyalgia in 2000.  At April 2013 VA examinations for fibromyalgia and chronic fatigue syndrome, the Veteran reported a long history of chronic fatigue, which she attributed to her chronic pain, heart problems, depression, and insomnia.  She also complained of multi-joint pain, stiffness, and swelling.  The Veteran brought a copy of a February 2013 sleep study which diagnosed severe restless leg syndrome and severe insomnia, as well as mild obstructive apneas.  

The examiner noted that his examination, as well as current medical history, is negative for diagnoses of fibromyalgia and chronic fatigue syndrome, but he acknowledged that the Veteran had previously been diagnosed with these conditions and that fibromyalgia symptoms are variably present and difficult to diagnose.  The examiner observed that the onset of the Veteran's fibromyalgia coincided with non-service connected injuries to her cervical and lumbar spine that required spinal surgery and that this is a recognized trigger and/or aggravating factor for both fibromyalgia and chronic fatigue syndrome.  Accordingly, the examiner opined that the Veteran's fibromyalgia was less likely than not related to her active military service.  The examiner opined that the Veteran's chronic sleeplessness and fatigue is more likely attributable to her chronic medical conditions such as chronic spine and peripheral joint pain, as well as restless leg syndrome, rather than to chronic fatigue syndrome or some other chronic multi-system illness.  

Based on the above evidence, the Board finds that entitlement to service connection for fibromyalgia must be denied.  As an initial matter, it is unclear whether the Veteran actually suffered from fibromyalgia during any period on appeal.  However, even assuming that the Veteran met the criteria for a current disability, the preponderance of the evidence weighs against a finding that her fibromyalgia had onset during active military service or was caused by or related to her active military service.  The April 2013 VA examiner opined that the Veteran's fibromyalgia, if any, is most likely related to her non-service connected cervical and lumbar spine disabilities.  The Veteran has not presented any contrary evidence.  

While the Veteran is certainly competent to describe symptoms of chronic fatigue and joint pain, she is not competent to determine the etiology of these symptoms or attribute them to a particular disability or injury.  The Veteran has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has fibromyalgia due to her military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of her current disability is not competent evidence and is entitled to low probative weight.  The Board finds the opinion of the April 2013 VA examiner to be more probative regarding the etiology of the Veteran's fibromyalgia.  

For the above reasons, entitlement to service connection for fibromyalgia must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Psychiatric Disability

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.  As noted above, the Veteran has been previously diagnosed with and treated for depression and anxiety.  

At an April 2013 VA examination, she reported that her medical history of multiple surgeries and extensive treatment for her heart problems was very stressful for her and that she began to experience crying spells during her treatment.  She was treated with Celexa and experienced improvement in her symptoms.  She also reported bereavement following the death of her spouse in 2011.  However, she denied any current depression.  

The Veteran reported that she is currently unemployed and spends her time with her dogs, tending her garden, and renovating/decorating her house.  She reports that she regularly socializes with family and her neighbors.  

The examiner concluded that although the Veteran has reported experiencing mildly disturbed mood related to her heart condition, which can at time cause feelings of sadness and subthreshold symptoms of depression, her reported symptoms are a normal and expected reaction to her health difficulties and are not severe enough to meet the criteria for an Axis I disorder.  

Although the VA examiner found that the Veteran does not have a current acquired psychiatric disability, the Board does note that other treatment providers have diagnosed the Veteran with an Axis I disorder.  Of particular relevance, Dr. D.S., a private psychiatrist, diagnosed the Veteran with a mood disorder secondary to coronary artery disease (a service connected disability) in February 2001.  Accordingly, the Board finds there is sufficient evidence to conclude that for at least part of the period on appeal, the Veteran suffered from an acquired psychiatric disability secondary to her service connected coronary artery disease and service connection for this disability is granted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim). 

Right Shoulder

The Veteran is also seeking entitlement to service connection for a right shoulder disability.

At an April 2013 VA examination, the Veteran denied any known strain or injury to the right shoulder, either in or after service.  She claimed that during her period of active service from 1983 through 1986, she developed spontaneous right shoulder pain in December 1984.  She was reportedly diagnosed with tendonitis and bursitis by a private physician and given a steroid injection, after which her pain gradually resolved.  Other than pain in her arms and shoulders associated with cervical disc herniation, she denied any further problems with her shoulder until recently.  Private treatment records reflect that in July 2010, she sought treatment for right shoulder pain.  In October 2012, she underwent arthroscopic debridement of the rotator cuff and labrum, subacromial decompression, and resection of the distal clavicle head.  She currently complains of mild pain and loss of motion.  

The VA examiner opined that it is less likely than not that the Veteran's current right shoulder arthritis is related to her military service.  The examiner noted that while the Veteran reported treatment for bursitis of the right shoulder in service, there was no evidence of any residual shoulder condition on later examinations and the Veteran herself reported many years without symptomatology.  The examiner concluded that it is more likely that activities or injuries since the Veteran's separation from service led to her currently diagnosed condition.  The Veteran has not submitted any medical evidence that contradicts the examiner's opinion.  

Based on the above evidence, the Board finds that entitlement to service connection for a right shoulder disability is not warranted.  While the Veteran reported several isolated incidents of treatment for right shoulder bursitis in service, contemporaneous medical records, as well as the Veteran's own reports, reflect that this condition resolved and that there was a lengthy period during which the Veteran did not seek any treatment or report any complaints of right shoulder problems.  Furthermore, the April 2013 VA examiner concluded that there was less likely than not a relationship between the Veteran's in service treatment for bursitis and her current arthritis.  

To the extent that the Veteran herself has attempted to offer an opinion relating her current right shoulder arthritis to her treatment in service, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a right shoulder disability related to her military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of her current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the conclusions of the April 2013 VA medical examiner.  

For all the above reasons, entitlement to service connection for a right shoulder disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Right Elbow

At her April 2013 VA examination, the Veteran denied any history of right elbow injury, pinched nerve, bursitis, tendonitis, or "tennis elbow."  She complained of occasional non-localized pain in the right elbow and forearm, without stiffness, swelling, popping, or limitation of motion.  Her primary complaint was of bilateral wrist and hand pain.  

On examination, the Veteran had a normal right elbow joint, as well as a normal distal arm and proximal forearm.  There was no evidence of arthritis on x-ray examination.  The examiner noted that in the absence of any past documented right elbow condition or any current right elbow pathology, there was no basis to offer an etiology opinion.

Based on the above evidence, the Board finds that entitlement to service connection for a right elbow disability must be denied.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, there is no competent medical evidence of any current right elbow disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Otitis Media

An April 2013 VA examination, the Veteran reported a long history of allergic rhinitis and sinusitis and stated that her sinus infections are frequently accompanied by ear pain, which she has been told in the past is otitis media.  This ear pain resolves when the sinus infection is treated with antibiotics.  She also reported recurrent inner ear infections about once per year at most.  

On examination, the Veteran's external ear, ear canal, and tympanic membrane were normal bilaterally.  There was no evidence of chronic ear infections or other ear condition.  The examiner noted that the Veteran was treated only once for otitis media in 1991 and subsequent examinations were negative for any residuals.  Furthermore, the available medical evidence does not support treatment specific for ear infections.  

Based on the above evidence, the Board finds that entitlement to service connection for otitis media cannot be granted.  There is no competent medical evidence that the Veteran has been diagnosed with or treated for otitis media, or any chronic ear condition, during the period on appeal.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

While the Veteran is competent to report that she experiences symptoms of ear pain or fullness associated with sinus infections, she is not qualified to diagnose the presence of any ear pathology, including otitis media.  The Veteran has not demonstrated that she has any knowledge or training that would qualify her to diagnose medical conditions.  In other words, she is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently suffers from chronic otitis media is too complex to be addressed by a layperson.  This condition is not amenable to observation alone, but must be diagnosed by a qualified medical professional.  Hence, the Veteran's opinion is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence, which show that the Veteran has not been diagnosed with or treated for otitis media since 1991 nor has she been treated for any chronic ear infections.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  To the extent some or all of the Veteran's symptoms can be attributed to sinus infections, the Board notes that the Veteran is already service connected for sinusitis.  

Accordingly, the Board finds no basis to grant entitlement to service connection for otitis media.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Headaches

Finally, the Veteran is seeking entitlement to service connection for headaches, to include both tension and migraine headaches.  As discussed above, the Veteran's service treatment records reflect a history of chronic, severe headaches beginning prior to service.

At an April 2013 VA examination, the Veteran reported that her headaches began in her late teens or early twenties.  She described both migraine and non-migraine type headaches.  

The examiner concluded that the Veteran's headaches pre-existed service and the examiner was "unable to find any credible evidence that her headaches were clearly and unmistakably aggravated beyond their natural progression by an in-service injury, event, or illness.  Accordingly, I cannot conclude that the veteran's headaches were either caused or worsened by her military service without resort to mere speculation."  Although the examiner's opinion is not a model of clarity, it is clear from reading the opinion as a whole that it does not support the Veteran's claim for increase in headache severity during service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports should be read as a whole).  The examiner noted that there was no credible evidence of treatment for headaches during service and that "types of headache that the veteran described to me were present prior to her enlistment."  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.  Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service.  38 C.F.R. § 3.306(b). 

If a preexisting disorder is "noted" on entering the military service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in the disorder during the military service.  If the veteran meets that burden and shows that an increase in the disorder occurred, then the burden shifts to the government to show that any increase was due to the natural progress of the disease.  Compare 70 Fed. Reg. 23 ,027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b) ) with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the evidence reflects, and the Veteran does not appear to dispute, that her headaches began prior to her enlistment.  The Veteran's headache condition was noted prior to her period of active service and the weight of the evidence is against the fact that her headaches increased during service.  Importantly, for the Veteran to establish entitlement to service connection for a condition that began prior to her military service, it is not enough for the Veteran to claim that she received treatment for headaches during her active military service.  The weight of the evidence must at least be in equipoise that the condition in question increased in severity, such that the burden would then shift to VA through the presumption of aggravation.  Here, considering the evidence of record, to include the Veteran's statements, as well as the April 2013 VA examiner's opinion, the Board assigns the April 2013 examiner's opinion more weight, such that the preponderance of the evidence is against an increase in severity.  Thus, the presumption of aggravation is not triggered and the Veteran's claim for headaches fails.  

Accordingly, entitlement to service connection for headaches is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for fibromyalgia (also claimed as a disability manifested by fatigue, dizziness and vertigo) is denied.

Entitlement to service connection for depression is granted.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for otitis media is denied.

Entitlement to service connection for headaches, to include tension and migraine headaches is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


